                         UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON
                                  AT SEATTLE


 NORTHWEST ENVIRONMENTAL                     )
 ADVOCATES,                                  )
                                             )
               Plaintiff,                    )
                                             )
                       v.                    )
                                                 No. 2:14-cv-0196-RSM
                                             )
 UNITED STATES ENVIRONMENTAL                 )
                                                 ORDER GRANTING STIPULATED
 PROTECTION AGENCY,                          )
                                                 MOTION TO SET NEW DEADLINE TO
                                             )
                                                 FILE MOTION UNDER RULE 54(d)
               Defendant,                    )
    and                                      )
                                             )
 NORTHWEST PULP & PAPER ASS’N,               )
 et alia                                     )
                                             )
               Defendant-Intervenors         )


       BEFORE THE COURT is the Parties’ Stipulation Motion to Extend Deadline to File

Motion Under Rule 54(d).

       The Court finds that good cause has been shown and the requested relief should be

granted.

       Accordingly,

       IT IS SO ORDERED that:

       The time for any party to file a motion under Fed. R. Civ. P. 54(d) is hereby extended up

Order Granting Motion to Set New Deadline;


No. 2:14-cv-0196-RSM
to and including May 17, 2019.

DATED this 1 day of April 2019.



                                         A
                                         RICARDO S. MARTINEZ
                                         CHIEF UNITED STATES DISTRICT JUDGE




Order Granting Motion to Set New Deadline;


No. 2:14-cv-0196-RSM
